Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.756 Filed 01/06/21 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

 RESURRECTION SCHOOL; CHRISTOPHER
 MIANECKI, individually and as next friend on
 behalf of his minor children C.M., Z.M., and         Case No. 1:20-cv-01016
 N.M.; and STEPHANIE SMITH, individually and
 as next friend on behalf of her minor child F.S.,    Hon. Paul L. Maloney

       Plaintiffs,                                    DEFENDANTS LINDA S. VAIL
                                                      AND CAROL A. SEIMON’S
 v.                                                   REPLY BRIEF

 ROBERT GORDON, in his official capacity as              * ORAL ARGUMENT
 the Director of the Michigan Department of                 REQUESTED *
 Health and Human Services; DANA NESSEL,
 in her official capacity as Attorney General of
 the State of Michigan; LINDA S. VAIL, in her
 official capacity as the Health Officer of Ingham
 County; and CAROL A. SIEMON, in her official
 capacity as the Ingham County Prosecuting
 Attorney,

       Defendants.

 Erin Elizabeth Mersino (P70886)               Bonnie G. Toskey (P30601)
 GREAT LAKES JUSTICE CENTER                    Sarah K. Osburn (P55539)
 Counsel for Plaintiffs                        COHL, STOKER & TOSKEY, P.C.
 5600 W. Mt. Hope Highway                      Attorneys for Ingham County Defendants
 Lansing, MI 48917                             Linda Vail and Carol Siemon
 (517) 322-3207                                601 N. Capitol Ave.
                                               Lansing, MI 48933
                                               (517) 372-9000

 Robert J. Muise, Esq. (P62849)                Joseph T. Froehlich (P71887)
 AMERICAN FREEDOM LAW CENTER                   Raymond O. Howd (P37681)
 Counsel for Plaintiffs Resurrection School,   Daniel John Ping (P81482)
 Stephanie Smith, and F.S.                     Michigan Attorney General Office
 PO Box 131098                                 Attorney for Defendant Robert Gordon
 Ann Arbor, MI 48113                           525 W. Ottawa St.
 (734) 635-3756                                PO Box 30736
                                               Lansing, MI 48933
                                               (517) 335-7573
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.757 Filed 01/06/21 Page 2 of 20




                                       Ann M. Sherman (P67762)
                                       Deputy Solicitor General
                                       Rebecca A. Berels (P81977)
                                       Assistant Attorney General
                                       Michigan Dep’t of Attorney General
                                       Attorneys for Defendant Dana Nessel
                                       P.O. Box 30212
                                       Lansing, MI 48909
                                       (517) 335-7628



     DEFENDANTS LINDA S. VAIL AND CAROL A. SIEMON’S REPLY BRIEF
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.758 Filed 01/06/21 Page 3 of 20




                                              TABLE OF CONTENTS

INDEX OF AUTHORITIES ............................................................................................... ii

INTRODUCTION ............................................................................................................. 1

CHILDREN AND COVID-19 ............................................................................................ 1

PLAINTIFFS’ FAILURE TO STATE PLAUSIBLE CLAIMS SPECIFICALLY AS TO
DEFENDANTS VAIL AND SIEMON................................................................................ 4

         I.        Immunity .................................................................................................... 4

         II.       Standing As To Claims Against Defendants Vail And Siemon ................... 5

PLAINTIFFS CANNOT ESTABLISH A VIOLATION OF THEIR CONSTITUTIONAL
RIGHTS BY DEFENDANTS VAIL AND SIEMON ........................................................... 6

         I.        Plaintiffs’ Claims For Relief Are Not Plausible On Their Face And
                   Should Be Dismissed Pursuant To F.R.Civ.P. 12(b)(6) ............................. 7

         II.       Plaintiffs’ First Amended Complaint Does Not Allege Plausible
                   Constitutional Violations............................................................................. 8

                   A.        Defendants’ Order Does Not Violate Plaintiffs’ Free Exercise
                             Of Religion ...................................................................................... 8

                             1.        The MDHHS Order Being Generally Applicable Is Not
                                       Required To Meet Strict Scrutiny .......................................... 8

                             2.        Strict Scrutiny Does Not Apply To Any Alleged “Hybrid
                                       Claim” ................................................................................. 10

                   B.        The MDHHS Order Does Not Violate Substantive Due
                             Process ......................................................................................... 13

                   C.        The MDHHS Order Does Not Violate The Equal Protection
                             Clause ........................................................................................... 13

         III.      Michigan Law Claims ............................................................................... 13




                                                                i
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.759 Filed 01/06/21 Page 4 of 20




                                            INDEX OF AUTHORITIES

Cases:

Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................ 7

Barsett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426 (6th Cir. 2008) ............................ 7

Bell Atlantic v. Trombly, 550 U.S. 244 (2007).................................................................. 7

Calvary Chapel Dayton Valley v. Sisolak, 140 S.Ct. 2603 (2020) ................................... 1

Commonwealth of Ky. v. Beshear, --- F.3d ---, 2020 WL 7017858 (6th Cir. Nov. 29,
    2020) .................................................................................................................... 9

Danville Christian Academy, Inc., v. Beshear, 981 F.3d 505 (6th Cir. 2020) ................. 8-9

Danville Christian Academy, Inc. v. Beshear, No. 20A96, 2020 WL 7395433 (U.S.
       Dec. 17, 2020) ................................................................................................ 8, 12

Howell v. Sanders, 668 F.3d 344 (6th Cir. 2014) .......................................................... 4-5

In re Omnicare, Inc Sec. Litig., 769 F.3d 455 (6th Cir. 2014) ........................................... 7

Kissinger v. Bd. of Trs. of Ohio State Univ., 5 F.3d 177 (6th Cir. 1993) ........................ 11

Monclova v. Toledo – Lucas County Health Department, Case No. 3:20-cv-2720,
      2020 WL 7334743 (Dec. 14, 2020).................................................................. 9-10

Pleasant View Baptist Church v. Beshear, No. 20-6399, 2020 WL7658397 (6th Cir.
      Dec. 21, 2020) .................................................................................................... 12

Prater v. City of Burnside, Ky., 289 F.3d 417 (6th Cir. 2002) ........................................ 12

Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63, 2020 WL 6948354
     (Nov. 25, 2020) (per curiam)................................................................................. 9

Watchtower Bible & Tract Soc. of New York, Inc. v. Vill. of Stratton, Ohio, 240 F.3d
      553 (6th Cir. 2001), rev’d on other grounds, 536 U.S. 150 (2002) ...................... 12


Statutes:

MCL 333.2465 ................................................................................................................. 5

MCL 333.2465(2) ............................................................................................................ 5



                                                               ii
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.760 Filed 01/06/21 Page 5 of 20




Court Rules:

F.R.Civ.P. 12(b)(6) .......................................................................................................... 7




                                                              iii
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.761 Filed 01/06/21 Page 6 of 20




                                     INTRODUCTION

       Soon after Defendants Linda S. Vail and Carol A. Siemon filed their Motion to

Dismiss, Plaintiffs filed their First Amended Complaint (ECF 21, PageID.636). In the First

Amended Complaint, Plaintiffs removed all reference to the Local Emergency Order,

along with all requests for monetary damages as to Defendant Health Officer Vail.

Plaintiffs clarified in Count Four of their First Amended Complaint that they are claiming

a violation of substantive due process rights (in their original Complaint they alleged

violation of due process rights, without specifying substantive or procedural violations).

Additionally, in Count Four Plaintiffs removed all reference to violation of the individual

Plaintiffs’ privacy rights. Finally, Plaintiffs abandoned their claims for violations of their

rights of free speech and freedom to associate. Defendants Vail and Siemon do not

address the abandoned claims in this Reply.

       Plaintiffs also appear to have narrowed the relief they are seeking and currently

request only relief from the MDHHS Orders that require elementary students to wear

masks while seated at their desks and while socially distanced. It appears that Plaintiffs

have relinquished their original goal that the entire MDHHS Order be declared invalid.

                               CHILDREN AND COVID-19

       Plaintiffs continue to ignore the fact that science supports the wearing official

masks as a means to prevent spread of COVID-19 and as a means to protect against the

contracting of COVID-19. (ECF 16-2, PageID.537-538.) Interestingly, to support their

position that the mask requirement is an unreasonable infringement on their constitutional

rights, Plaintiffs cite to a quote from Justice Alito in Calvary Chapel Dayton Valley v.

Sisolak, 140 S.Ct. 2603, 2605 (2020). In that case Justice Alito stated that “as more




                                              1
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.762 Filed 01/06/21 Page 7 of 20




medical and scientific evidence becomes available, and as States have time to craft

policies in light of that evidence, courts should expect policies that more carefully account

for constitutional rights.” Contrary to Plaintiffs’ arguments, the mask mandate complies

with the expectation set forth by Justice Alito. The wearing of masks is itself a narrowly

tailored means to provide protection from COVID-19 while permitting in person

educational instruction.

       In responding to Defendants’ Motions to Dismiss, Plaintiffs continue to minimize

the impact of COVID-19 on children. Despite Plaintiffs’ unsupported arguments to the

contrary, COVID-19 poses risks to all persons including children. The number and rate of

diagnosed cases in children in the United States have been steadily increasing since

March 2020. During the period from March 1–September 19, 2020, a total of 277,285

laboratory-confirmed cases of COVID-19 in school-aged children was reported in the

United States, including 101,503 (37%) in children aged 5–11 years.

https://www.cdc.gov/mmwr/volumes/69/wr/mm6939e2.htm?s_cid=mm6939e2_w

       “The true incidence of SARS-CoV-2 infection in children is not known due
       to lack of widespread testing and the prioritization of testing for adults and
       those with severe illness. Recent evidence suggests that compared to
       adults, children likely have similar viral loads in their nasopharynx,7 similar
       secondary infections rates, and can spread the virus to others.”
       https://www.cdc.gov/coronavirus/2019-ncov/hcp/pediatric-hcp.html

In fact, due to community mitigation measures and school closures, transmission of

SARS-CoV-2 to and among children may have been reduced in the United States during

the early stages of the pandemic in the Spring and early Summer of 2020. “This may

explain the low incidence in children compared with adults.” Id.

       Plaintiffs fail to consider the fact that the reported infection rate in children may

have been lowered as a result of the mitigation steps that have been taken. Plaintiffs also



                                             2
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.763 Filed 01/06/21 Page 8 of 20




ignore the fact that even if children do not experience the same severity of symptoms as

adults diagnosed with the virus, they can still spread the virus.

       Plaintiffs, instead, remain focused on the low death rate among children diagnosed

with COVID-19 to support their arguments that masks are unnecessary. Plaintiffs refuse

to consider that while children infected with SARS-CoV-2 are less likely to develop severe

illness compared with adults,

       “children are still at risk of developing severe illness and complications from
       COVID-19. Weekly COVID-19 hospitalization surveillance data show that
       the rate of hospitalization among children is low compared with that of
       adults, but hospitalization rates among children are increasing. About 1 in
       3 children hospitalized with COVID-19 in the United States were admitted
       to the intensive care unit, similar to the rate among adults.” Id.

       Plaintiffs resist any acknowledgement that the scientific understanding of COVID-

19 is evolving and as more knowledge is acquired regarding the virus and the

transmission of the virus, methods and means for preventing the spread of the virus must

change as well. At the time of the filing of this Reply Brief, a new and more virulent strain

of COVID-19 has been identified in the United States. Early indicators show that this strain

is even more infectious for children and illustrates why the use of masks is essential in

schools for children of all ages. https://www.contemporarypediatrics.com/view/is-the-

new-strain-of-covid-19-more-infectious-for-children

       Plaintiffs’ assertions that COVID-19 poses no risk to children in kindergarten

through fifth grade are without merit. The use of masks is a scientifically supported means

to prevent the spread of COVID-19.




                                             3
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.764 Filed 01/06/21 Page 9 of 20




               PLAINTIFFS’ FAILURE TO STATE PLAUSIBLE CLAIMS
              SPECIFICALLY AS TO DEFENDANTS VAIL AND SIEMON

       Plaintiffs filed one Response Brief in Answer to the two separate Motions to

Dismiss filed by the two separate Defendants in this case and generally do not make

distinctions between the State of Michigan Defendants and the Ingham County

Defendants. Plaintiffs continue to marry all Defendants and wholly ignore the fact that

there are no local orders in effect issued by Defendant Vail, that Defendant Vail has not

taken enforcement action against Plaintiffs pursuant to the MDHHS Orders, and that

Defendant Siemon has neither received complaints nor prosecuted Plaintiffs for any

violations of the MDHHS Orders.

I.     Immunity.

       According to Plaintiffs, Defendants Siemon and Vail are named as parties to this

case solely because, as the statutory Ingham County Health Officer and the County

Prosecutor, they have authority to enforce the emergency MDHHS Orders. Plaintiffs

devoted minimal attention to the specific arguments raised by Siemon and Vail in their

Motion to Dismiss.

       First, Plaintiffs respond, in a footnote on PageID.738, that Defendants Vail and

Siemon have a connection with the enforcement of the Order, and therefore are not

entitled to immunity. Specifically, as to the absolute prosecutorial immunity argument

raised by Defendant Siemon, Plaintiffs respond that the prosecutorial decision to charge

a citizen is a discretionary function not protected by absolute immunity and cite to Howell

v. Sanders, 668 F.3d 344, 350 (6th Cir. 2014) for support. Plaintiffs misstate or

misunderstand the test for absolute prosecutorial immunity, and it is unclear why Plaintiffs

would rely on Howell, supra as this case is contrary to their position. A prosecutor is



                                             4
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.765 Filed 01/06/21 Page 10 of 20




absolutely immune for actions that are intimately associated with the judicial phase of the

criminal process. Id. The decision to authorize a warrant is intimately associated with the

judicial phase of the criminal process. Id. at 351. Defendant Siemon would be immune

from liability for any decision to authorize a warrant pursuant to the MDHHS Order at

issue here.

       Plaintiffs also argue that Defendant Vail is not entitled to 11 th Amendment

Immunity. Defendant Vail did not argue that she is entitled to absolute immunity. Instead,

Defendant Vail argues that she is entitled to immunity pursuant to MCL 333.2465. This

defense was asserted because Plaintiffs were initially seeking monetary damages as to

Defendant Vail, even though Defendant Vail has taken no enforcement action against

Plaintiffs. It appears that Plaintiffs have abandoned their unsupported claim for damages

as to Vail in the First Amended Complaint. Plaintiffs do not address Defendant Vail’s

defense of immunity pursuant to MCL 333.2465(2).

II.    Standing As To Claims Against Defendants Vail And Siemon.

       In response to Defendants Vail and Siemon’s arguments for dismissal based on of

standing, Plaintiffs respond that “Defendant Nessel, the Michigan Attorney General, has

made clear that she will use her office to enforce the Order and she has convened a

COVID-19 task force to do so. Defendant Siemon, the Ingham County Prosecuting

Attorney, is the official responsible for prosecuting violations of the Order in the County

where Resurrection School is located and where Plaintiffs’ reside.” (PageID.741.) There

are very obvious problems with Plaintiffs’ argument. Defendant Siemon is not an

employee of the Michigan Attorney General’s Office and as such, is not subject to orders

or instruction regarding which cases to prosecute from the Michigan Attorney General.




                                            5
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.766 Filed 01/06/21 Page 11 of 20




Siemon does not serve on Defendant Nessel’s task force. Instead, Defendant Siemon is

the duly elected County Prosecuting Attorney for Ingham County. She has unfettered

discretion to determine whether criminal charges should be instituted by her Office. She

has not authorized criminal charges against Plaintiffs, or against anyone else, for violation

of the subject MDHHS Orders. For her Office, the “focus has been on education about

the orders and compliance, not charging and punishment.” (See Exhibit A, Affidavit of

Carol Siemon.)

       Plaintiffs do not include Defendant Vail in this response and do not explain how

they have standing as to the claims asserted against Defendant Vail. Defendant Vail has

not initiated enforcement action against Plaintiffs. (PageID.541.)

       Plaintiffs lack standing as to all claims asserted against Defendants Vail and

Siemon as these claims are not ripe.



           PLAINTIFFS CANNOT ESTABLISH A VIOLATION OF THEIR
         CONSTITUTIONAL RIGHTS BY DEFENDANTS VAIL AND SIEMON

       Defendants Vail and Siemon incorporate by reference all arguments raised in ECF

19 and 20 and will not restate those arguments herein.1 Instead, Defendants will use this

Reply to respond to the most egregious arguments raised by Plaintiffs and to highlight

new caselaw pertaining to COVID-19 restrictions and constitutional rights violation

allegations.




1Plaintiffs assert that some of the hyperlinks cited in the Linda Vail Affidavit did not work
(ECF 16-2, PageID.536-542). Counsel for Defendants Vail and Siemon tested all
hyperlinks while preparing the Brief and found them all to be readily accessible.


                                             6
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.767 Filed 01/06/21 Page 12 of 20




I.     Plaintiffs’ Claims For Relief Are Not Plausible On Their Face And Should Be
       Dismissed Pursuant To F.R.Civ.P. 12(b)(6).

       Plaintiffs go to great lengths to distinguish this case from Bell Atlantic v. Trombly,

550 U.S. 244 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), the two cases cited by

Defendants Vail and Siemon to establish the Standard of Review for Rule 12(b)(6)

motions. Defendants agree to the extent that Iqbal and Trombly, are not factually similar

to this case. However, these cases set forth the proper standard for reviewing a motion

to dismiss pursuant to Rule 12(b)(6). Specifically, in order to survive a Motion to Dismiss,

a complaint must set forth sufficient factual allegations that make the asserted claims

plausible on their face. Trombly, 550 U.S. at 570.

       Plaintiffs fail to meet this standard for the reasons set forth in Defendants’ Brief in

Support of their Motion to Dismiss and as further discussed below.

       Plaintiffs also take issue with the fact that Defendants Vail and Siemon attached

exhibits to their Motion to Dismiss. Rule 12(b)(6) generally allows a court to consider

exhibits relating to matters that are central to the Complaint. Barsett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). Additionally, this Court has recognized

that “if a plaintiff references or quotes certain documents, or if public records refute a

plaintiff’s claim, a defendant may attach those documents to its motion to dismiss, and a

court can consider them in resolving the Rule 12(b)(6) motion without converting the

Motion to Dismiss into a Rule 56 motion for summary judgment.” In re Omnicare, Inc Sec.

Litig., 769 F.3d 455, 466 (6th Cir. 2014). The exhibits attached to Defendants Vail and

Siemon’s Brief in Support of Motion to Dismiss were the then current MDHHS Emergency

Order and an Affidavit from Defendant Vail which provided scientific information regarding



                                              7
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.768 Filed 01/06/21 Page 13 of 20




COVID-19 to provide context as to the COVID-19 pandemic. This included basic

information regarding the nature of COVID-19, how it spreads, and prevention measures.

II.    Plaintiffs’ First Amended          Complaint     Does     Not   Allege    Plausible
       Constitutional Violations.

       A.     Defendants’ Order Does Not Violate Plaintiffs’ Free Exercise Of
              Religion.

              1.     The MDHHS Order Being Generally Applicable Is Not Required
                     To Meet Strict Scrutiny.

       Plaintiffs claim that the subject Order expresses animus toward religious schools

and that the Order is not generally applicable and as such, must meet the requirements

of strict scrutiny. (PageID.726 and 727.) In fact, the Order applies to all schools equally,

including public schools, private schools, religious schools and secular schools. As such,

it cannot be seriously argued that it is not generally applicable and therefore the highest

level of scrutiny does not apply.

       Recently, the 6th Circuit Court of Appeals considered this issue in the case of

Danville Christian Academy, Inc., v. Beshear, 981 F.3d 505 (6th Cir. 2020).2

       “Executive Order 2020-969 applies to all public and private elementary and
       secondary schools in the Commonwealth, religious or otherwise; it is
       therefore neutral and of general applicability and need not be justified by a
       compelling governmental interest.” Id. at 509.

       “We assume that Danville Christian Academy is motivated by a ‘sincerely
       held religious belief’ regarding in-person schooling, but that is not
       determinative where there is a neutral rule of general applicability.” Id.




2 The plaintiffs in Danville Christian Academy appealed the 6th Circuit Order granting a
stay of the injunction issued by the District Court to the United States Supreme Court.
The United States Supreme Court denied the application without prejudice without
reaching any of the merits of the case. Danville Christian Academy, Inc. v. Beshear, No.
20A96, 2020 WL 7395433 (U.S. Dec. 17, 2020).


                                             8
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.769 Filed 01/06/21 Page 14 of 20




       Further, the Danville Christian Academy court noted that the U.S. Supreme Court

ruling in Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.Ct. 63, 2020 WL 6948354

(Nov. 25, 2020) (per curiam) does not compel a different result. In Roman Catholic

Diocese of Brooklyn, the challenged COVID-19 Order restricted attendance at religious

services. Id., at 141 S.Ct. 63, 2020 WL 6948354. The order at issue in that case, applying

specifically to houses of worship, is distinguishable from an order that applies to all school

equally. Moreover, the order at issue in Roman Catholic Diocese treated schools,

factories, liquor stores, and bicycle repair shops, to name only a few, “less harshly” than

houses of worship. Id., 141 S.Ct. 63, 2020 WL 6948354 at *2. However, “the contours

of the order at issue here also in no way correlate to religion, and cannot be plausibly

read to contain even a hint of hostility towards religion”. Danville Christian Academy, 981

F.3d at 509. The same is true for the MDHHS Order at issue in this case. The MDHHS

Order applies equally to all schools without a hint of hostility towards religion.

       The Court in Monclova v. Toledo – Lucas County Health Department, Case No.

3:20-cv-2720, 2020 WL 7334743 (Dec. 14, 2020) examined an Order issued by the Lucas

County Health Department which ordered the closure of only certain schools. The District

Court in that case found the Danville Christian Academy case to be persuasive. “The

TLCHD Resolution expressly applies to ‘[a]ll Lucas County Schools, including public,

private, charter[,] and parochial schools....’ (Doc. No. 1-3 at 3). The TLCHD’s reasons for

suspending in-person instruction apply precisely the same to all schools in Lucas County.

Commonwealth of Ky. v. Beshear, --- F.3d ---, 2020 WL 7017858, at *3 (6th Cir. Nov. 29,

2020). Therefore, strict scrutiny does not apply.” Id.




                                              9
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.770 Filed 01/06/21 Page 15 of 20




       As with this case, the Plaintiff in Monclova, argued that “the educational courses

they offer to their students are inextricably intertwined with their religious beliefs” and “to

prohibit Plaintiffs from holding classes in the manner in which they believe is most

consistent with the tenets of their faith is to interfere with the free exercise of their faith,”

The court responded as follows:

       The Sixth Circuit recently addressed this line of argument while considering
       a substantially-similar school closure order issued by the Governor of
       Kentucky, making clear that a plaintiff’s “ ‘sincerely held religious belief’
       regarding in-person schooling...is not determinative where there is a neutral
       rule of general applicability, as there is here....” Commonwealth v. Beshear,
       2020 WL 7017858, at *2 (citing Employment Div., Dep’t of Human Res. of
       Oregon v. Smith, 494 U.S. 872 (1990)).

       While, as Plaintiffs note, TLCHD has not ordered gyms, tanning salons, or
       casinos to close, (Doc. No. 1 at 5-6), these are not the relevant “comparable
       secular activities.” Instead, the comparable secular activities are
       educational classes offered by all other schools in Lucas County. These
       specific environments have substantially similar groupings and movements
       of individuals. Emmanuel Christian, St. John’s, and Monclova Christian are
       prohibited from offering in-person instruction to grades 9-12 (or grades 7-
       12) along with all other Lucas County schools “because the reasons for
       suspending in-person instruction apply precisely the same to them.”
       Commonwealth v. Beshear, 2020 WL 7017858, at *3. The TLCHD’s
       decision to address schools specifically and not a larger universe of public
       and social activities “in no way correlate[s] to religion.” Id.

       In this case, Plaintiffs point out that the MDHHS Order contains various exceptions

for the requirement to wear masks, but both the rules and the exceptions apply equally to

all schools and in no way correlate to religion. As such, the Order in this case is generally

applicable and strict scrutiny does not apply. Clearly, a mask requirement is rationally

related to the goal of preventing the spread of COVID-19.

              2.      Strict Scrutiny Does Not Apply To Any Alleged “Hybrid Claim”.

       Plaintiffs also argue strict scrutiny applies to a neutral and generally applicable law

where that law burdens religion and another constitutionally protected right, such as the



                                               10
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.771 Filed 01/06/21 Page 16 of 20




right of parents to direct the education of their children. Plaintiffs assert that they have

sufficiently pleaded this hybrid claim. This argument is not supported by 6th Circuit

caselaw.

       The Sixth Circuit Court of Appeals has expressed skepticism regarding a “hybrid-

rights” doctrine finding such an outcome to be completely illogical. In fact, this doctrine

was rejected in Kissinger v. Bd. of Trs. of Ohio State Univ., 5 F.3d 177, 180 (6th Cir.

1993). In Kissinger, a veterinary school student, citing her religious beliefs, objected to

the school’s required “course for the study of veterinary surgical techniques in which,

among other learning activities, healthy animals [we]re anesthetized, operated upon, and

then killed.” Id. at 178. The school refused the student’s request to modify its curriculum

in order to accommodate her religious beliefs. Id. The student filed suit against the school

alleging violations of her constitutional rights to freedom of speech, freedom of

association, free exercise of religion, due process, and equal protection. Id. The Court

held that the student’s free-exercise claim failed because the school’s curriculum was

generally applicable to all veterinary students and did not target any religious practice or

belief. Id. The Court also flatly rejected Kissinger’s claims that strict scrutiny must be

applied to the free-exercise analysis because that claim was coupled with other alleged

constitutional violations. In doing so, the Court held:

       We do not see how a state regulation would violate the Free Exercise
       Clause if it implicates other constitutional rights but would not violate the
       [F]ree Exercise Clause if it did not implicate other constitutional rights. In
       the language relied upon by Kissinger, the Smith court did not explain how
       the standards under the Free Exercise Clause would change depending on
       whether other constitutional rights are implicated. In addition, although this
       court in [ Vandiver v. Hardin County Bd. of Educ., 925 F.2d 927, 932–33
       (6th Cir. 1991)], did discuss “hybrid” claims, we did not hold that the legal
       standard under the Free Exercise Clause depends on whether a free-
       exercise claim is coupled with other constitutional rights. Such an outcome



                                             11
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.772 Filed 01/06/21 Page 17 of 20




       is completely illogical; therefore, at least until the Supreme Court holds that
       legal standards under the Free Exercise Clause vary depending on whether
       other constitutional rights are implicated, we will not use a stricter legal
       standard than that used in Smith to evaluate generally applicable,
       exceptionless state regulations under the Free Exercise Clause. Id. at 180.

       The hybrid theory was also rejected in Prater v. City of Burnside, Ky., 289 F.3d

417, 430 (6th Cir. 2002) (rejecting church’s claim that city violated its “hybrid rights” that

combined a free exercise claim, a free speech claim, a freedom of assembly claim, and

a Fifth Amendment takings claim); Watchtower Bible & Tract Soc. of New York, Inc. v.

Vill. of Stratton, Ohio, 240 F.3d 553, 562 (6th Cir. 2001), rev’d on other grounds, 536 U.S.

150 (2002) (“Based in part upon the lack of an explanation from the Court, we declined

to alter the standard of scrutiny for laws affecting hybrid rights until the Supreme Court

provided guidance. The Court has yet to provide such guidance, and therefore, we adhere

to our decision in Kissinger and continue to decline to alter the standard of scrutiny.”).

The U.S. Supreme Court has not established a test for generally applicable laws that

involve “hybrid rights,” and no other binding authority mandates such a requirement.

       Sixth Circuit Judge Bernice Boule Donald recently examined an assertion of hybrid

rights in a concurrence in the case Pleasant View Baptist Church v. Beshear, No. 20-

6399, 2020 WL7658397 (6th Cir. Dec. 21, 2020).

       “The Constitution is not a mixing bowl for rights that when considered in the
       aggregate are entitled to a higher level of scrutiny compared to when those
       exact same rights are viewed in isolation. Accordingly, should Christian
       School Plaintiffs—or any other litigant—attempt to bring a “hybrid-rights”
       claim, Circuit precedent would appear to compel that they present
       arguments as to why their claims differ from those we rejected in Kissinger
       or why Smith’s core holding—as outlined above—is no longer controlling
       law.”

       Plaintiffs cite to Danville Christian Academy v. Beshear, No. 20A96, 2020 WL

7395433 (U.S. Dec. 17, 2020), to support their hybrid rights claim, but the application was



                                             12
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.773 Filed 01/06/21 Page 18 of 20




denied in that case so the Court did not reach the merits of the case. Id. Defendants are

not required to meet the heightened strict scrutiny standard on a hybrid theory. Again, the

use of masks meets the standard rational basis test of controlling the spread of COVID-

19.

       B.     The MDHHS Order Does Not Violate Substantive Due Process.

       The Order in question is not arbitrary or irrational as alleged by Plaintiffs. It is well

accepted by reputable scientific and medical professionals that masks are an effective

means to prevent the spread of COVID-19. Plaintiffs’ position that masks are not a useful

tool when used in an elementary school setting to prevent the spread of the virus and to

keep schools open for in person instruction defies all logic. Defendants will not reiterate

the scientific support for the use of masks in this section as it has been addressed above

and again in Defendants Vail and Siemon’s Brief in Support of their Motion to Dismiss.

       C.     The MDHHS Order Does Not Violate The Equal Protection Clause.

       The MDHHS Order does not violate the Equal Protection Clause as it treats all

schools the same. Plaintiffs are similarly situated with other schools, students and parents

of students. Plaintiffs do not address this fact in their Response, and instead continue to

cite to exceptions in the mask requirements that either do not impact schools at all or,

alternatively, impact all schools equally. Plaintiffs have not pleaded a plausible claim for

violation of the Equal Protection Clause.

III.   Michigan Law Claims.

       Defendants Vail and Siemon rely on the arguments set forth in their Brief in Support

of their Motion to Dismiss with regard to Plaintiffs’ Michigan law claims. Further, as this

Court determined in ECF 24, PageID.698, “These questions of state law have not yet




                                              13
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.774 Filed 01/06/21 Page 19 of 20




been considered by the Michigan courts. Thus, rather than interpret a novel question of

state law for the first time—particularly a question of state law that might affect every

citizen over the age of five in the state of Michigan— this Court declines to address the

state lawquestions for the purposes of this motion.” Defendants Vail and Siemon request

that this Court follow this same logic in deciding this Motion and decline to resolve the

state law claims for the same reasons.

                                         Respectfully Submitted,

                                         COHL, STOKER & TOSKEY, P.C.

Dated: January 6, 2021                   By: /s/ Bonnie G. Toskey
                                                 Bonnie G. Toskey (P30601)
                                                 Sarah K. Osburn (P55539)
                                                 Attorneys for Ingham County Defendants
                                                 Linda Vail and Carol Siemon
                                                 601 N. Capitol Ave.
                                                 Lansing, MI 48933
                                                 (517) 372-9000




                                           14
Case 1:20-cv-01016-PLM-SJB ECF No. 28, PageID.775 Filed 01/06/21 Page 20 of 20




                                                    CERTIFICATE OF COMPLIANCE

             Bonnie G. Toskey (P30601) certifies, under L.Civ.R. 7.2(b)(1), that this Brief

contains 3,996 words, inclusive of headings, footnotes, citations and quotations, as

counted by Microsoft Word 365, the word processing software used to create this Brief.


Date: January 6, 2021                                                                        By: /s/ Bonnie G. Toskey
                                                                                                     Bonnie G. Toskey (P30601)

N:\Client\Ingham\Health_Dept\Litigation\Resurrection School\Pleadings\Reply Brief - Mtn to Dismiss - v1.docx




                                                                                    15
